1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DAMIAN MICHAEL GONZALES,                      Case No. 3:18-cv-00058-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8
      RENEE BAKER, WARDEN, et al.,
9
                               Respondents.
10

11          Petitioner filed an unopposed motion for extension of time (third request) (ECF No.

12   36). Good cause appearing, it is ordered that Petitioner’s unopposed motion for extension

13   of time (ECF No. 36) is granted. Petitioner will have through May 8, 2020, to file a response

14   to the motion to dismiss (ECF No. 27).

15          DATED THIS 27th day of March 2020.

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
